On Application for Rehearing.
McEnery, J. We have carefully and patiently examined the record in this case to verify the facts stated in the opinion. We find only one error — the date of .the citation on P. Mower. That error was in the confusion of dates resulting from the certificate of the clerk to the citation, which came up separately, and the return on the citation by the sheriff. But this error can have no effect on the merits of the case. The facts fully justify the decree rendered.
Rehearing refused.